Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1– 4, 7, 9–16 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the reasons for allowance for the subject matter of previously pending claim 17, found in the action mailed 08/27/2021, applies to current claim 1.
Regarding claim 13, the prior art does not disclose or suggest the claimed battery including a connection member adapted to be connected to the battery and a busbar of the battery, including a first section, a second section, a pair of bends between the first section and the second section; and an intermediate section between the pair of bends including a pair of layers, a first layer of the pair of layers is spaced from a second layer of the pair of layers in the intermediate section, and the pair of layers extend from the first section to the second section, and wherein the first layer abuts the second layer in the first section and/or in the second section along, with the remaining elements of the claim.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833       


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833